Name: Council Regulation (EC) No 2274/96 of 22 November 1996 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1997 fishing year
 Type: Regulation
 Subject Matter: technology and technical regulations;  foodstuff;  fisheries;  prices;  agri-foodstuffs
 Date Published: nan

 No L 308/6 EN Official Journal of the European Communities 29 . 11 . 96 COUNCIL REGULATION (EC) No 2274/96 of 22 November 1996 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1997 fishing year THE COUNCIL OF THE EUROPEAN UNION, Whereas, on the basis of the criteria laid down in the first TT . , , ^ ii * * . * t~. and second indents of Article 9 (2) and in Article 17 ( 1 ) ofHaving regard to the Treaty establishing the European . , , n . . v ' , , . \ ' __  ® ° J ° r the abovementioned Regulation , the price for the 1997 Community, c . ,. l u l j j' fishing year should be decreased, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (') and in HAS ADOPTED THIS REGULATION: particular Article 17 ( 1 ) thereof, Having regard to the proposal from the Commission , Article 1 Whereas Article 17 ( 1 ) of Regulation (EEC) No 3759/92 The Community producer price for the fishing year provides that a Community producer price should be 1 January to 31 December 1997 for tuna (of the genus fixed for tuna (of the genus Thunnus), skipjack or stripe- Thunnus), skipjack or stripe-bellied bonito (Euthynnus bellied bonito (Euthynnus (Katsuwonus) pelamis) and (Katsuwonus) pelamis) and other species of the genus other species of the genus Euthynnus intended for the Euthynnus for the industrial manufacture of products industrial manufacture of products falling within CN falling within CN code 1604 and the commercial cat ­ code 1604; egory to which it relates is hereby fixed as follows : (ECU/tonne) Species Commercial specifications Community producer price Yellowfin tuna Whole, weiehine more than 10 ke each 1 204 [Thunnus albacares) Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1996 . For the Council The President S. BARRETT (') OJ No L 388 , 31 . 12 . 1992, p . 1 . Regulation , as amended by Regulation (EC) No 3318/94 (OJ No L 350 , 31 . 12. 1994, p . 15.).